Citation Nr: 0217822	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder, currently evaluated 30 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office 
(RO) in Houston, Texas.  In accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999), the issue in this case has 
been rephrased to reflect that the veteran is appealing 
the initial evaluation assigned for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran has a degree of social and occupational 
impairment that is manifested by occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks; the veteran's symptomatology 
of PTSD is manifested by increased isolation, 
irritability, mild depression, startle response and mild 
hypervigilance, nightmares, sleep disturbance, avoidance, 
and intrusive memories.

4.  The veteran does not have symptoms of flattened 
affect; circumstantial, circumlocutory, or stereo-type 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation; and difficulty in establishing 
and maintaining effective work and social relationships; 
the veteran is oriented to person, place, and time.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.130 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), was recently enacted.  The VCAA 
contains extensive provisions modifying the adjudication 
of all pending claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 11-00.  Among other things, 
the new law imposes on VA expanded duties to assist and 
notify a claimant seeking VA benefits.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. 
Reg. at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed 
on the claim currently before the Board.  That is, by way 
of the March 2001 rating decision, August 2001 statement 
of the case (SOC), and May 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  With respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA 
treatment records and VA medical examination reports, is 
sufficient to dispose of the issue on appeal.  

The Board also notes that veteran has had the opportunity 
to submit evidence and argument in support of his appeal.  
The veteran was afforded a personal hearing and multiple 
thorough VA examinations.  All identified records have 
been associated with the claims file.  Accordingly, the 
Board concludes that the requirement that VA notify the 
claimant of each of their respective duties to obtain 
records is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Since the RO has also provided 
all required notice and assistance to the veteran, the 
Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (Post-traumatic 
stress disorder).  

Under the current rating criteria, a 100 percent 
evaluation is provided where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found 
to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by 
evidence showing that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321 (2002).

A report from the San Antonio Vets Center, dated in 
September 2000, states that the veteran has experienced 
intrusive thoughts, nightmares, and psychological distress 
when exposed to cues that symbolize or resemble an aspect 
of traumatic incidents he experienced in Vietnam.  The 
report indicates that the veteran also reports efforts to 
avoid thoughts, feelings, or conversations associated with 
trauma.  He has feelings of detachment or estrangement 
from others and has a restricted range of affect.  The 
veteran's complaints also include difficulty falling or 
staying asleep, hypervigilance, and exaggerated startle 
response, which the veteran reports, he has been 
experiencing since shortly after leaving Vietnam.  A GAF 
(Global Assessment of Functioning) score of 41 was 
assigned to the veteran.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in January 2001.  The veteran 
denied a history of hospitalizations.  He reported a brief 
period of outpatient treatment for PTSD several years ago.  
He indicated that he was not currently on medication for 
PTSD.  The veteran's current complaints were as follows:  
continued persistent avoidance of stimuli associated with 
trauma to include efforts to avoid thoughts and 
conversations associated with the trauma; trying to avoid 
activities and people that arouse recollections; a feeling 
of detachment and estrangement from others; significant 
restriction of range of effect; a sense of a foreshortened 
future; persistent increased arousal such as periods of 
difficulty falling and staying asleep; irritability; 
exaggerated startle response, which can be quite severe to 
loud noises; and pervasive and continuous hypervigilance.  
He reported that he is rather isolated from the rest of 
the family and has virtually no social or interpersonal 
relationships or recreational or leisure pursuits.  The 
veteran has been employed in civil service since 1977; 
prior to 1977, the veteran worked in construction and as a 
corrections officer.  

The mental status examination demonstrated a pleasant and 
cooperative man, who entered the room without difficulty 
following directions very adequately.  The veteran made 
good eye contact generally and was quite articulate in 
describing his difficulties.  He was oriented to person, 
place, and time.  Memory function for recent and remote 
events was good and hygiene level was quite good.  The 
veteran's thoughts were logical, organized, and coherent; 
he was able to reach a goal of thought without difficulty.  
Speech patterns were normal.  His mood appeared euthymic 
and his affective responses were congruent.  There were no 
delusions or hallucinations.  He did not describe any 
panic attacks and he stated that he has periods of sleep 
impairment, but slept seven hours the night before and 
this was not unusual.  No obsessive or ritualistic 
behavior was noted.  The veteran's GAF score was 55.  The 
examiner concluded that the veteran shows moderate 
symptoms with moderate difficulty in social functioning, 
but functioning well occupationally.  The examiner 
concluded that the veteran was much more isolated and less 
social due to avoidance symptoms and has a good deal of 
irritability intrusive in life on occasions, which impacts 
on his family role functioning.

The veteran testified in a personal hearing at the RO in 
November 2001.  The testimony indicates as follows:  The 
veteran has difficulty in remembering things, such as 
where he put his glasses or a glass of water.  This 
affects his work, in that, he forgets to do things that he 
has been told to do.  (Transcript (T.) at p. 2, 5).  He 
argues with co-workers all the time and sometimes calls in 
if he is bothered by something that happened at work.  (T. 
at pp. 4-5).  The veteran has difficulty understanding 
instructions because he cannot concentrate on what he is 
being told.  (T. at p. 5).  He has problems with sleeping 
and has nightmares about Vietnam.  (T. at p. 6).  He'll 
jump around and kick in his sleep and try to take cover 
under the bed.  This happens during rain, thunder and 
lightning, usually two to four times a month.  (T. at pp. 
9-10).  He cannot tolerate being in crowds.  (T. at pp.2-
3).  He socializes less than he did before Vietnam.  (T. 
at p. 7).  The veteran has been in treatment at the Vet 
Center.  (T. at p. 3).  He had been on medication for 
depression, but stopped because of the side effects.

The veteran underwent a VA psychiatric examination in 
January 2002.  The veteran's psychiatric symptoms were 
determined to be moderately severe, more than occasional, 
but less than frequent.  He indicated that he lost work 
sometimes when his supervisor told him that he was not 
doing enough work and the veteran did not want to listen 
to that.  His social relationships are fair.  He described 
his marriage as pretty good with its ups and downs.  He 
goes to church every Sunday and works out weightlifting, 
walking at the military base where he works, and using the 
sauna.  He has mild to moderate social impairment with 
periodic decrease in work efficiency and symptoms that are 
somewhat controlled even without medication.  

The mental status examination revealed a polite and 
cooperative man with good eye contact, but very withdrawn.  
His speech was at a normal rate, rhythm, and volume.  His 
thought processes were clear, logical, and goal-directed.  
Thought content was negative for auditory or visual 
hallucinations, suicidal or homicidal ideation, and first 
rank symptoms.  Mood was mildly depressed and affect was 
mobile and congruent.  Insight and judgment were fair.  
Cognitive examination was intact and psychomotor 
examination was normal.  The GAF score was 61, which 
indicates mild difficulty functioning at work and moderate 
difficulty functioning in a social level, which he copes 
with very well by doing activities he enjoys alone.  

The examiner's assessment of the specific PTSD symptoms 
included occasionally recurring and intrusive distressing 
recollections of events in Vietnam, which the veteran can 
escape, occasional nightmares, and decreased sleep 
associated with nightmares.  The veteran does not have 
flashbacks.  The veteran experiences some psychological 
stress when exposed to events that symbolize or resemble 
an aspect of a traumatic event and he has some avoidance 
to stimuli, but he is not anhedonic or particularly 
isolated or withdrawn.  He has a mildly increased temper, 
which he is able to control.  He is jumpy and easily 
startled and may be mildly hypervigilant, but this does 
not have outstanding clinical significance.  The examiner 
concluded that the veteran shows transient occupational 
symptoms and fairly mild social impairment.  The symptoms 
are moderately severe and occur on a somewhat regular 
basis.

II.  Analysis

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4 (2002).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 
4.  In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim, it is allowed.  Id.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Where there is 
a question as to which of two evaluations shall be 
applied, the higher the evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

Review of the veteran's personal testimony, Vet Center 
report, and the results of the VA psychiatric examinations 
indicates that the veteran is appropriately rated at 30 
percent for his service connected PTSD.  The most recent 
VA examiner summarized the veteran's current functional 
status as having transient occupational symptoms that with 
periodic decrease in work efficiency and a mild to 
moderate social impairment; the symptoms are somewhat 
controlled even without medication.  The veteran's most 
recent GAF score of 61 supports this finding.  According 
to Diagnostic Criteria from DSM-IV, (American Psychiatric 
Association 1994), a score of 61 to 70 indicates some mild 
symptoms, such as depressed mood or mild insomnia, or some 
difficulty in social, occupational or school functioning, 
but the general ability to function pretty well with some 
meaningful interpersonal relationships.  The veteran's 
subjective description of his circumstances also supports 
this.  He described his marriage as pretty good with ups 
and downs.  The veteran noted that his wife and children 
are much more involved with family gatherings, as he also 
participates, but tends to take a less active part.  The 
veteran indicated some difficulty at work in 
concentrating, arguing with co-workers, and occasional 
absences when his supervisor tells him he is not doing 
enough work.  Overall, the veteran has been working 
continuously since he left Vietnam, most recently in civil 
service; he has not indicated that he has been the subject 
of any disciplinary or adverse administrative actions.  

The veteran does not meet the criteria for a 50 percent 
evaluation other than showing symptoms of mild depression 
and subjective memory loss.  The veteran testified to 
having difficulty in understanding complex commands and 
impairment of short-term memory at work.  Objective 
testing of his recent and remote memory function, however, 
indicates that it is good.  The veteran does not 
demonstrate the remaining criteria for a 50 percent 
evaluation in that he does not show occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; 
panic attacks more than once a week; impaired judgment; 
impaired abstract thinking; disturbances of motivation; 
difficulty in establishing and maintaining effective work 
and social relationships.  Accordingly, the veteran's 
symptoms of service connected PTSD warrant an evaluation 
of no greater than 30 percent.

In deciding the veteran's increased rating claim, the 
Board has considered the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether he 
is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then current severity of the disorder.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board finds that 
the evidence supports the conclusion that there was no 
actual variance in the severity of his service connected 
PTSD.  In this regard, the Board did note the difference 
in his GAF scores as given by the Vet Center in September 
2000, the January 2001 VA examination report, and the most 
recent VA examination report.  The GAF score was 41 in 
September 2000 and was 55 in 2001, as opposed to the score 
of 61 in January 2002.  The score of 55 appears to be 
consistent with the veteran's current symptoms and 
moderate level of functioning according to Diagnostic 
Criteria from DSM-IV, (American Psychiatric Association 
1994).  A score of 41 to 50, however, indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The September 2000 report from the Vet Center does not 
indicate either the serious symptoms or the serious 
impairment contemplated by the GAF score.  The only 
variance appears to be in affect, which was reported as "a 
restricted range of affect" in September 2000.  Otherwise, 
the earlier report does not indicate a significant 
variance in the veteran's social or occupational 
functioning from current levels.  Accordingly, the Board 
finds that staged ratings are not warranted.  

Finally, the Board cannot conclude that the disability 
picture as to the veteran's service connected PTSD is so 
unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  The record does not 
reflect any recent or frequent hospital care for PTSD.  
Rather, the January 2002 psychiatric examination report 
indicates that the veteran has engaged in outpatient 
treatment only.  The Board notes in this regard that the 
veteran has been inconsistent with outpatient care and has 
chosen not to take prescribed medication. Nonetheless, 
according to the January 2002 VA examiner, the veteran has 
been able to somewhat control his symptoms.  The evidence 
does not disclose any frequent absences from work or any 
interference in the veteran's employment that is beyond 
the average impairment of earning capacity contemplated by 
the regular schedular criteria.  Consequently, a higher 
rating on an extraschedular basis is not warranted.


ORDER

An initial evaluation for post-traumatic stress disorder 
greater than 30 percent is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

